      Case: 1:18-cv-07102 Document #: 1 Filed: 10/23/18 Page 1 of 5 PageID #:1



                      THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


LOCAL NO. 1 S.E.I.U. PENSION TRUST FUND                   )
and LOCAL NO. 1 S.E.I.U. HEALTH FUND,                     )
                                                          )
                                    Plaintiffs,           )
                                                          )
              v.                                          )
                                                          )
FRONTIER REALTY GROUP, INC., an Illinois                  )
Corporation,                                              )
                                                          )
                                    Defendant.            )


                                    COMPLAINT

       Plaintiffs, LOCAL NO. 1 S.E.I.U. PENSION TRUST FUND and LOCAL NO. 1
S.E.I.U. HEALTH FUND, by and through their Attorneys, Robert B. Greenberg and
Matthew S. Jarka, of Asher, Gittler & D'Alba, Ltd., complaining of Defendant, FRONTIER
REALTY GROUP, INC., an Illinois Corporation, allege as follows:


       1.     This action is brought under the provisions of Sections 502(g)(2), (a)(3), of the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C., Secs. 1132(g)(2),
(a)(3), and 1145.


       2.     Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of
ERISA [29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:


              Where an action under this subchapter is brought in a district
              court of the United States, it may be brought in the district
              where the plan is administered, where the breach took place,
              or where a defendant resides or may be found, and process
              may be served in any other district where a defendant resides
              or may be found.


                                             -1-
      Case: 1:18-cv-07102 Document #: 1 Filed: 10/23/18 Page 2 of 5 PageID #:2



       3.       The LOCAL NO. 1 S.E.I.U. PENSION TRUST FUND and LOCAL NO. 1

S.E.I.U. HEALTH FUND ("Funds") have been established pursuant to collective bargaining

agreements heretofore entered into between Service Employees Local No. 1 of the Service

Employees International Union AFL-CIO ("Union"), and the Apartment Building Owners

and Managers Association of Illinois, the bargaining representative of Defendant, and the

Funds are maintained and administered in accordance with and pursuant to the provisions

of Section 302(c)(5) of the National Labor Relations Act, as amended, ERISA and other

applicable federal law and the Funds are administered pursuant to the terms and

provisions of a certain Restated Agreement and Declaration of Trust ("Trust Agreement").



       4. The Fund office is located at 1211 W. 22nd Street, Suite 406, Oak Brook, IL 60523,

and the Funds are administered in the Northern District of Illinois.



       5.     As provided in the Trust Agreement, Plaintiffs are required to receive, hold

and manage all monies required to be contributed to the Funds in accordance with the

provisions of the then applicable Collective Bargaining Agreement for the uses and

purposes set forth in the Trust Agreement.



       6.     Defendant is an employer engaged in an industry affecting commerce and

maintains its principal place of business at 1733 E. 75th Street, Chicago, Illinois 60649.



       7.     Defendant employs or has employed persons represented for collective

                                             -2-
      Case: 1:18-cv-07102 Document #: 1 Filed: 10/23/18 Page 3 of 5 PageID #:3



bargaining purposes by the Union and agreed to be bound by the Collective Bargaining

Agreement or agreements referred to herein, by the terms of which Defendant was

required to contribute to the Funds.



       8.     Plaintiffs are advised and believe that Defendant has repeatedly failed to

submit accurate contribution reports and the required payments thereon to the Funds

pursuant to the terms of the Collective Bargaining Agreement by which it was bound, all

in violation of its contractual obligations and its obligations under applicable federal

statutes.



       9.     As a result of the above-described omissions and breaches of agreement by

Defendant, Plaintiffs may be required to (a) deny the employee beneficiaries for whom

contributions have not been made the benefits provided under the benefit plan, thereby

causing to such employee beneficiaries substantial and irreparable damage, or (b) to

provide to employees of Defendant the benefits provided under the benefit plan,

notwithstanding Defendant's failure to make the required contributions thereto, thereby

reducing the corpus of such Funds and endangering the rights of the employee beneficia-

ries thereunder on whose behalf contributions are being made, all to their substantial and

irreparable injury.



       10.    Plaintiffs, in their behalf, and on behalf of all employees for whose benefit the

Funds were established, have requested Defendant to perform its obligations, but

                                             -3-
      Case: 1:18-cv-07102 Document #: 1 Filed: 10/23/18 Page 4 of 5 PageID #:4



Defendant has refused and failed to perform as herein alleged.



       11.    Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreconcilable injury and damage unless Defendant is ordered to

specifically perform all of its obligations required under the Collective Bargaining

Agreement and the Trust Agreement, and is restrained from continuing to refuse to

perform as thereunder required.



       12.    Defendant is delinquent to the Funds for the months of June through October

2018, in the amount of $6,331.20.



       13.    Defendant's failure to pay is a violation of the Collective Bargaining

Agreement and the Trust Agreement. Plaintiffs, therefore, seek enforcement of these

provisions pursuant to Section 502(a)(3),(b)(ii) and Section 301(a) of the Labor Management

Relations Act of 1947, as amended, 29 U.S.C., Sec. 185(a).



       WHEREFORE, Plaintiffs pray:



              (a)    That judgment enter in favor of Plaintiffs and against Defendant in the

sum of SIX THOUSAND THREE HUNDRED THIRTY ONE and 20/100 ($6,331.20)

DOLLARS.




                                           -4-
      Case: 1:18-cv-07102 Document #: 1 Filed: 10/23/18 Page 5 of 5 PageID #:5



             (b)    That Plaintiffs be awarded their costs, including reasonable attorneys’

fees incurred in the prosecution of this action as provided in the Collective Bargaining

Agreement and under the applicable provisions of ERISA, as amended.



             (c)    That interest and/or liquidated damages be assessed against

Defendant as provided in the Collective Bargaining Agreement and the applicable

provisions of ERISA, as amended.



             (d)    That Defendant be specifically ordered to furnish to Plaintiffs the

required monthly contribution reports and payments due thereunder and to continue to

perform all obligations on Defendant's part according to the terms and conditions of its

Collective Bargaining Agreement.



             (e)    For such other and further relief as the Court may determine just and

proper.

                                        /s/ Robert B. Greenberg
                                        Asher, Gittler & D'Alba, Ltd.
                                        200 West Jackson Boulevard, Suite 720
                                        Chicago, Illinois 60606
                                        (312) 263-1500 - Fax: (312) 263-1520
                                        rbg@ulaw.com
                                        IL ARDC#: 01047558


                                        /s/ Matthew S. Jarka
                                        Asher, Gittler & D'Alba, Ltd.
                                        200 West Jackson Boulevard, Suite 720
                                        Chicago, Illinois 60606
                                        (312) 263-1500 - Fax: (312) 263-1520
                                        msj@ulaw.com
                                        IL ARDC#: 6322603

                                          -5-
